            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                    Judge Daniel D. Domenico

Civil Action No. 1:19-cv-03563-DDD


ELON EDWARD EVERETT,

        Applicant,

v.

RYAN LONG, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

        Respondents.


 ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


     This matter is before the Court on the Application for a Writ of Ha-
beas Corpus Pursuant to 28 U.S.C. § 2254 filed by pro se Applicant Elon
Edward Everett. (Doc. 1.) Mr. Everett challenges the validity of his con-
viction in Arapahoe County District Court Case No. 05CR3213. Re-
spondents filed an Answer (Doc. 21), and Mr. Everett filed a Reply
(Doc. 22). After reviewing the record, including the Application, Answer,
Reply, and the state court record, the Court finds and concludes that the
Application should be denied and the case dismissed with prejudice.

                            BACKGROUND

     In 2006, Mr. Everett was convicted by a jury in Arapahoe County
District Court Case No. 05CR3213 of two counts of sexual assault.
(Doc. 11-5 at 3.) He was designated a sexually violent predator (“SVP”)
and sentenced to an indeterminate term of ten years to life in the




                                   -1-
custody of the Colorado Department of Corrections (“CDOC”). (Doc. 1
at 2-3.)

   On November 9, 2006, Mr. Everett filed a notice of appeal in the Col-
orado Court of Appeals. (Doc. 11-1 at 5.) While the direct appeal was
pending, Mr. Everett initiated, on May 10, 2011, a federal habeas corpus
action asserting a due process claim challenging a delay in his direct
appeal. (Id. at 3.) On August 31, 2011, the federal court denied habeas
corpus relief, finding that Mr. Everett had not shown that his constitu-
tional rights had been violated. (Id. at 16.) On November 10, 2011, the
Colorado Court of Appeals affirmed Mr. Everett’s judgment and sen-
tence for sexual assault on a physically helpless victim, vacated the judg-
ment and sentence for sexual assault on a victim incapable of appraising
the nature of her conduct, vacated the SVP designation, and remanded
the case with instructions to the district court to make further findings
on whether Mr. Everett was an SVP. (Doc. 11-5 at 3.) The Colorado Su-
preme Court denied certiorari review on October 29, 2012. (Doc. 11-6.)

   Before certiorari was denied on direct appeal, Mr. Everett filed, in
October 2012, his first motion for postconviction relief pursuant to
Rule 35(b) of the Colorado Rules of Criminal Procedure. (Doc. 11-2
at 13.) On August 21, 2013, the state district court denied the Rule 35(b)
motion and re-designated Mr. Everett as an SVP. (Id. at 11.) Mr. Everett
appealed, and while that appeal was pending, he filed, on June 18, 2014,
a second postconviction motion pursuant to Rule 35(c) of the Colorado
Rules of Criminal Procedure. (Id. at 9.) On September 10, 2014, Mr. Ev-
erett had his Rule 35(b) appeal dismissed so that the state district court
would have jurisdiction to consider his Rule 35(c) motion. (Id. at 10.) The
district court then denied the Rule 35(c) motion, and the Court of Ap-
peals affirmed. (Doc. 11-9.) On September 30, 2019, the Colorado




                                   -2-
Supreme Court denied Mr. Everett’s petition for a writ of certiorari.
(Doc. 11-10.)

   Mr. Everett initiated this action on December 16, 2019. Magistrate
Judge Gordon P. Gallagher directed Respondents to file a Pre-Answer
Response addressing the affirmative defenses of timeliness under
28 U.S.C. § 2244(d) and exhaustion of state court remedies under
28 U.S.C. § 2254(b)(1)(A). Upon review of the Pre-Answer Response
(Doc. 11), this Court entered an Order of Dismissal in Part, For Answer,
and For State Court Record. (Doc. 15.) In that Order, the Court deter-
mined that claims 1(a), 1(c), 7, 12, 13(b)-(g), 13(i)-(j), and 17 were proce-
durally barred; that Claim 11 was duplicative of Claim 10; that
Claim 15 failed to present a federal question; and that Claim 16 was
part of Claim 14.

   Mr. Everett’s remaining twelve claims, renumbered, are as follows:

       (1) The district court erred in admitting the victim’s rape
           kit because the kit’s evidence property report and en-
           velope had hearsay writings that violated the Confron-
           tation Clause;

       (2) The two counts of sexual assault must merge because
           they were based on one sexual act;

       (3) The district court erred in denying Mr. Everett’s chal-
           lenge for cause of potential juror D.G. because she said
           the charges against Mr. Everett were “some evidence”;

       (4) The district court violated Mr. Everett’s right to a pub-
           lic trial by closing a preliminary hearing to the public
           during the victim’s testimony;

       (5) The evidence was insufficient to support the conviction
           for sexual assault of a physically helpless victim;

       (6) A new trial was required because there was no tran-
           script of the hearing held on Mr. Everett’s request for




                                    -3-
           substitute counsel, and the district court erred by
           denying his request for substitute counsel;

       (7) The district court erred by overruling defense counsel’s
           objections to statements in the prosecutor’s rebuttal
           closing argument;

       (8) The Colorado Sex Offender Lifetime Supervision Act of
           1998 is unconstitutional;

       (9) The district court erred by denying Mr. Everett’s mo-
           tion for an abbreviated proportionality review of his
           sentence;

       (10) Trial counsel gave ineffective assistance by failing to
            investigate the charges and evidence against Mr. Ev-
            erett;

       (11) Trial counsel gave ineffective assistance by failing to
            challenge improper jury instructions; and

       (12) The district court erred by denying Mr. Everett’s mo-
            tion alleging ineffective assistance of trial and appel-
            late counsel.

(Doc. 1 at 5-11.)

                         LEGAL STANDARDS

   The Court must construe the Application and other papers filed by
Mr. Everett liberally because he is not represented by an attorney.
See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935
F.2d 1106, 1110 (10th Cir. 1991). The Court, however, is not and cannot
be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.




                                   -4-
   A. Threshold Review Under 28 U.S.C. § 2254

   Pursuant to 28 U.S.C. § 2254(d), a writ of habeas corpus may not be
issued with respect to any claim that was adjudicated on the merits in
state court unless the state court adjudication:

      (1) resulted in a decision that was contrary to, or involved
          an unreasonable application of, clearly established Fed-
          eral law, as determined by the Supreme Court of the
          United States; or

      (2) resulted in a decision that was based on an unreasona-
          ble determination of the facts in light of the evidence
          presented in the State court proceeding.

Mr. Everett bears the burden of proof under this statute. See Cullen v.
Pinholster, 563 U.S. 170, 181 (2011).

   The Court’s review under Section 2254(d) is limited to the record that
was before the state court that adjudicated the claim on the merits. Id.
at 181 (addressing Section 2254(d)(1)); 28 U.S.C. § 2254(d)(2) (limiting
review to “the evidence presented in the State court proceeding”). When
conducting its review, the Court must first look to see whether “the last
state court to decide [the] prisoner’s federal claim explain[ed] its deci-
sion on the merits in a reasoned opinion.” Wilson v. Sellers, 138 S. Ct.
1188, 1192 (2018). If so, the Court “simply reviews the specific reasons
given by the state court and defers to those reasons if they are reasona-
ble.” Id. When the last state court decision on the merits “does not come
accompanied with those reasons,” the Court “should ‘look through’ the
unexplained decision to the last related state-court decision that does
provide a relevant rationale [and] presume that the unexplained deci-
sion adopted the same reasoning.” Id. That presumption may be rebut-
ted “by showing that the unexplained affirmance relied or most likely
did rely on different grounds than the lower state court’s decision, such




                                   -5-
as alternative grounds for affirmance that were briefed or argued to the
state supreme court or obvious in the record it reviewed.” Id.

   The first question the Court must answer under Section 2254(d)(1)
is whether Mr. Everett seeks to apply a rule of law that was clearly es-
tablished by the Supreme Court at the time the state court adjudicated
his claim on the merits. Greene v. Fisher, 565 U.S. 34, 38 (2011). Clearly
established federal law “refers to the holdings, as opposed to the dicta,
of [the Supreme] Court’s decisions as of the time of the relevant state-
court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). Further-
more,

        clearly established law consists of Supreme Court holdings
        in cases where the facts are at least closely-related or sim-
        ilar to the case sub judice. Although the legal rule at issue
        need not have had its genesis in the closely-related or sim-
        ilar factual context, the Supreme Court must have ex-
        pressly extended the legal rule to that context.

House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no
clearly established federal law, that is the end of the Court’s inquiry
pursuant to Section 2254(d)(1). See id. at 1018.

   If a clearly established rule of federal law is implicated, the Court
must determine whether the state court’s decision was (a) contrary to or
(b) an unreasonable application of that clearly established rule of federal
law. See Williams, 529 U.S. at 404-05.

           A state-court decision is contrary to clearly established
        federal law if: (a) “the state court applies a rule that con-
        tradicts the governing law set forth in Supreme Court
        cases”; or (b) “the state court confronts a set of facts that
        are materially indistinguishable from a decision of the




                                    -6-
      Supreme Court and nevertheless arrives at a result differ-
      ent from [that] precedent.”

House, 527 F.3d at 1018 (quoting Maynard v. Boone, 468 F.3d 665, 669
(10th Cir. 2006) (quoting Williams, 529 U.S. at 405)). “The word ‘con-
trary’ is commonly understood to mean ‘diametrically different,’ ‘oppo-
site in character or nature,’ or ‘mutually opposed.’” Williams, 529 U.S.
at 405.

   “A state court decision involves an unreasonable application of
clearly established federal law when it identifies the correct governing
legal rule from Supreme Court cases, but unreasonably applies it to the
facts.” House, 527 F.3d at 1018 (citing Williams 529 U.S. at 407-08). The
Court’s inquiry pursuant to the “unreasonable application” clause is an
objective inquiry. See Williams, 529 U.S. at 409-10. “[A] federal habeas
court may not issue the writ simply because that court concludes in its
independent judgment that the relevant state-court decision applied
clearly established federal law erroneously or incorrectly. Rather, that
application must also be unreasonable.” Id. at 411. A decision is objec-
tively unreasonable “only if all fairminded jurists would agree that the
state court got it wrong.” Stouffer v. Trammel, 738 F.3d 1205, 1221 (10th
Cir. 2013) (internal quotation marks omitted).

   Furthermore,

      Evaluating whether a rule application was unreasonable
      requires considering the rule’s specificity. The more gen-
      eral the rule, the more leeway courts have in reaching out-
      comes in case-by-case determinations. It is not an unrea-
      sonable application of clearly established Federal law for a
      state court to decline to apply a specific legal rule that has
      not been squarely established by [the Supreme] Court.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (cleaned up). In conduct-
ing this analysis, the Court “must determine what arguments or



                                  -7-
theories supported or . . . could have supported[] the state court’s deci-
sion,” and then “ask whether it is possible fairminded jurists could dis-
agree that those arguments or theories are inconsistent with the holding
in a prior decision of [the Supreme] Court.” Id. at 102.

   Similarly, Section 2254(d)(2) allows the Court to grant a writ of ha-
beas corpus only if the relevant state court decision was based on an
unreasonable determination of the facts. Pursuant to Section 2254(e)(1),
the Court presumes the state court’s factual determinations are correct,
and Mr. Everett bears the burden of rebutting that presumption by clear
and convincing evidence. The presumption of correctness applies to fac-
tual findings of the trial court as well as state appellate courts. See Al-
Yousif v. Trani, 779 F.3d 1173, 1181 (10th Cir. 2015). And it applies to
both explicit and implicit factual findings. See Ellis v. Raemisch, 872
F.3d 1064, 1071 n.2 (10th Cir. 2017).

   Application of the Section 2254(d) standards means that “only the
most serious misapplications of Supreme Court precedent will be a basis
for relief under § 2254.” Maynard, 468 F.3d at 671.

      As a condition for obtaining habeas corpus from a federal
      court, a state prisoner must show that the state court’s rul-
      ing on the claim being presented in federal court was so
      lacking in justification that there was an error well under-
      stood and comprehended in existing law beyond any possi-
      bility for fairminded disagreement.

Richter, 562 U.S. at 103.

   B. De Novo Review on the Merits

   For any claim that was adjudicated on the merits in state court, if
Mr. Everett makes the requisite showing under Section 2254(d)(1)
or (d)(2), the Court must then consider the merits of his constitutional
claim de novo. Harmon v. Sharp, 936 F.3d 1044, 1056-57 (10th


                                   -8-
Cir. 2019). If a claim was not adjudicated on the merits in state court,
the deferential standards of Section 2254(d) do not apply, and if that
claim is not procedurally barred, the Court must likewise conduct a de
novo review on the merits. See id. at 1057. But even for claims not adju-
dicated on the merits in state court, Section 2254(e) requires the Court
to presume the state court’s factual findings are correct. See id.

        MERITS OF MR. EVERETT’S REMAINING CLAIMS

I.     Claim 1: Admission of Rape Kit’s Evidence Property
       Report and Envelope

     Mr. Everett contends in Claim 1 that the trial court violated his
Sixth Amendment Confrontation Clause rights by admitting the victim’s
rape kit because there was written hearsay on the rape kit’s evidence
property report and envelope. (Doc. 1 at 5.) In the Reply, Mr. Everett
disagrees with the state appellate court’s characterization of these doc-
uments as business records and argues that the rape kit was testimonial
evidence. (Doc. 22 at 2.)

     A. State Court Proceedings

     The Court of Appeals determined that the trial court did not abuse
its discretion in admitting the rape kit’s evidence property report and
rape kit envelope under Rule 803(6) of the Colorado Rules of Evidence.
(Doc. 11-5 at 25-30.) The Court of Appeals specifically noted that the
state district court admitted only the evidence property report and rape
kit envelope, not the contents thereof, under Rule 803(6). (Id. at 28-30.)
After finding that these documents were properly admitted under Rule
803(6), the Court of Appeals addressed Mr. Everett’s Confrontation
Clause claim as follows:

           We reject defendant’s contention that admission of the
        written hearsay on the evidence property report and rape


                                   -9-
      kit envelope violated his Confrontation Clause rights. Busi-
      ness records are not testimonial evidence, and therefore do
      not violate a defendant’s confrontation rights, unless they
      were specifically created for use at trial. Here, as noted, the
      report and the envelope were not so created.

(Doc. 11-5 at 30 (citations omitted).)

   B. Discussion

   The United States Constitution provides criminal defendants the
right to confront the witnesses against them. See U.S. Const. amend. VI;
Stevens v. Ortiz, 465 F.3d 1229, 1235 (10th Cir. 2006). The Sixth Amend-
ment right of confrontation is a fundamental right and is applicable to
the states through the Fourteenth Amendment. Pointer v. Texas, 380
U.S. 400, 403 (1965). Admission of hearsay evidence implicates the con-
stitutional right of the defendant to confront witnesses against him.
Blecha v. People, 962 P.2d 931 (Colo. 1998). A challenge to hearsay evi-
dence based on the Confrontation Clause requires a case-by-case analy-
sis. People v. Oliver, 745 P.2d 222, 226 (Colo. 1987).

   “The central concern of the Confrontation Clause is to ensure the re-
liability of the evidence against a criminal defendant by subjecting it to
rigorous testing in the context of an adversary proceeding before the
trier of fact.” Maryland v. Craig, 497 U.S. 836, 845 (1990). “[A]n out-of-
court statement that falls within an exception to a hearsay rule under a
state’s evidentiary rules must nonetheless be excluded from a defend-
ant’s trial if its admission would deprive him of his constitutional right
of confrontation.” Dutton v. Evans, 400 U.S. 74, 80-82 (1970).

   In Crawford v. Washington, the United States Supreme Court held
that the Confrontation Clause bars the introduction into evidence of out-
of-court statements that are testimonial in nature unless the witness is
unavailable and the defendant had a prior opportunity to cross-examine


                                   - 10 -
the witness, regardless of whether the statements are deemed reliable.
541 U.S. 36, 68-69 (2004). The Court also held that “[b]usiness and pub-
lic records are generally admissible absent confrontation not because
they qualify under an exception to the hearsay rules, but because—hav-
ing been created for the administration of an entity’s affairs and not for
the purpose of proving some fact at trial—they are not testimonial.”
Melendez-Diaz v. Massachusetts, 557 U.S. 305, 324 (2009).

   As stated above, the Court of Appeals determined that Mr. Everett’s
confrontation rights were not violated because the evidence property re-
port and rape kit envelope were properly admitted as business records
under Rule 803(6) and did not constitute testimonial evidence. In reach-
ing this decision, the Court of Appeals first found that a police officer’s
testimony at trial established that whenever an envelope containing ev-
idence arrived at the police department, a crime scene investigation
(“CSI”) technician would create an evidence property report document-
ing the time, date, and case number as part of their normal course of
business, regardless of whether the case to which the evidence related
was going to trial. (Doc. 11-5 at 26-27.) The officer also testified that a
CSI technician would process evidence by packaging the evidence taken
from a crime scene and placing the envelope in storage. (Id. at 28.)

   Pursuant to Section 2254(e)(1), the Court presumes the state court’s
factual determinations are correct, and Mr. Everett bears the burden of
rebutting that presumption by clear and convincing evidence. Mr. Ever-
ett argues that these documents were testimonial evidence because the
“state court absolutely used the alleged victim’s rape kit for specific use
at trial,” and the victim “collected the evidence herself after speaking
with authorities.” (Doc. 22 at 2.) This argument does not overcome the
presumption of correctness of the police officer’s testimony at trial,
which established the evidence property report and rape kit envelope


                                  - 11 -
were created by a CSI technician following the police department’s nor-
mal course of business in processing and storing evidence from a crime
scene. (State Court R., 7/20/06 Trial Tr. at 27-28, 59-85.) The Court
therefore cannot find the state appellate court’s decision that the docu-
ments were in fact business records was based on an unreasonable de-
termination of the facts in light of the evidence presented in the state
court proceedings.

   The appellate court’s legal determination that the evidence property
report and rape kit envelope were not testimonial is, moreover, not con-
trary to or an unreasonable application of Crawford or Melendez-Diaz.
To be testimonial, a statement must have a “primary purpose” of “estab-
lish[ing] or prov[ing] past events potentially relevant to later criminal
prosecution.” Davis v. Washington, 547 U.S. 813, 822 (2006). Under this
definition, admission of the evidence property report and envelope does
not implicate the Confrontation Clause. See, e.g., United States v. Wat-
son, 650 F.3d 1084, 1090 n.3 (8th Cir. 2011) (penitentiary records con-
taining booking photographs and fingerprint cards admissible as self-
authenticating public records did not implicate Confrontation Clause);
Arellano v. Medina, No. 12-cv-01693-WYD, 2013 WL 2317351, at *7 (D.
Colo. May 28, 2013) (state court determination that penitentiary records
containing booking photographs and fingerprint cards did not violate
Confrontation Clause was not an unreasonable application of Crawford
because such records are not testimonial). The Court therefore finds that
the state appellate court’s rejection of Mr. Everett’s Confrontation
Clause claim was not contrary to or an unreasonable application of a
clearly established rule of federal law as determined by the Supreme
Court.

   Mr. Everett is not entitled to relief for Claim 1.




                                  - 12 -
II.     Claim 2: Merger of Sexual Assault Convictions

      Mr. Everett contends in Claim 2 that his right to a fair trial was vio-
lated because the two sexual assault charges and convictions should
have been merged. (Doc. 1 at 6.) In his Reply, he contends that being
charged and convicted on two counts of sexual assault based on one sex-
ual act caused the prosecution to usurp the function of the jury. (Doc. 22
at 4-7.) Mr. Everett further argues that the state appellate court’s deci-
sion to vacate the lesser felony class conviction on direct appeal was not
the appropriate remedy. (Id.)

      A. State Court Proceedings

      The jury found Mr. Everett guilty of (1) sexual assault of a physically
helpless victim, and (2) sexual assault of a victim incapable of apprais-
ing the nature of her conduct. (Doc. 11-5 at 4.) The jury found him not
guilty of kidnapping. (Id.) He was sentenced to ten years to life in prison
for the first conviction and eight years to life for the second conviction,
to run concurrently. (Id.) On direct appeal, Mr. Everett argued that the
two sexual assault convictions should merge because they were based
on one sexual act. (Id. at 5.) The Court of Appeals upheld the judgment
of conviction and sentence imposed for sexual assault of a physically
helpless victim and vacated the judgment of conviction and sentence im-
posed for sexual assault of a victim incapable of appraising the nature
of her conduct. (Id. at 6.) The Court of Appeals explained:

            The People concede that defendant was convicted of one
         act of sexual assault under two different theories . . . .

             When two convictions merge, one must be vacated. Peo-
         ple v. Bielecki, 964 P.2d 598, 608 (Colo. App. 1998). In de-
         ciding which conviction to retain, the court must determine
         which conviction most fully effectuates the jury’s verdicts,
         considering the length of the sentences imposed and the
         General Assembly’s felony classification of the crimes.


                                     - 13 -
      People v. Gholston, 26 P.3d 1, 12 (Colo. App. 2000) (the
      court must maximize the jury verdict by giving effect to the
      conviction of the most serious offense); People v. Ramirez,
      18 P.3d 822, 831 (Colo. App. 2000).

          Here, as noted, the district court imposed the longest
      sentence for sexual assault of a physically helpless victim,
      which is a higher class of felony than sexual assault of a
      victim incapable of appraising the nature of her conduct.
      § 18-3-402(2), (3.5), C.R.S. 2011. Accordingly, we vacate the
      judgment of conviction and sentence imposed for sexual as-
      sault of a victim incapable of appraising the nature of her
      conduct. We direct the district court on remand to amend
      the mittimus to delete that conviction and sentence.

(Doc. 11-5 at 5-6.)

   B. Discussion

   Because the Colorado Court of Appeals granted relief on this claim
on direct appeal by vacating one of Mr. Everett’s sexual assault convic-
tions, there is no other relief to which Mr. Everett is entitled, and thus
the claim should be dismissed. To the extent Mr. Everett contends that
this remedy was inadequate, he does not cite any relevant federal rule
of law clearly established by the Supreme Court that supports his argu-
ment. Nor does there appear to be any. The appellate court’s decision
thus was not contrary to or an unreasonable application of clearly estab-
lished Supreme Court law, nor was it based on an unreasonable deter-
mination of the facts in light of the evidence presented in the state court
proceeding. See, e.g., Jones v. Ortiz, No. 03-CV-0671-EWN-PAC, 2006
WL 1050100, at *5 (D. Colo. Apr. 20, 2006) (determining that no Su-
preme Court precedent supports argument that maximizing jury’s ver-
dict violates Sixth and Fourteenth Amendment rights).

   Mr. Everett is not entitled to relief for Claim 2.




                                  - 14 -
III.   Claim 3: Denial of Challenge for Cause

   Mr. Everett contends in Claim 3 that the trial court erred in denying
his challenge for cause of a potential juror because the juror said that
the charges against Mr. Everett were “some evidence.” (Doc. 1 at 6.) In
his Reply, Mr. Everett argues that this juror was “highly volatile to this
case”; expressed “multiple times that he ‘must have done something’’”
during voir dire; and that “her mind was already made up, and she stood
by that reasoning, influencing minds.” (Doc. 22 at 10.)

   A. State Court Proceedings

   The Court of Appeals provided the following analysis of Mr. Everett’s
claim:

            During voir dire, D.G. said that she had served on a jury
         before, in a sexual assault case which was “very disturb-
         ing.” Because of that, she was “not looking forward to hear-
         ing the evidence” in this case. When the prosecutor asked
         her whether she could put that aside and look at the evi-
         dence objectively, she replied, “I would sure try to.” The
         prosecutor asked the prospective jurors whether they had
         encountered a difficult experience, perhaps at work involv-
         ing sexual harassment, where they had to make a decision.
         D.G. said, “Sure. Throughout my life there’s been situa-
         tions like that, and I try and hear the other family mem-
         bers and not just make the decisions myself, and certainly
         try and ask the questions and then listen.”

              Later, defense counsel asked the prospective jurors
         whether the fact that defendant was charged would “enter
         into” their decision making, even if the court told them that
         the charge was not evidence. D.G. responded, “When I
         think about it, there must be . . . some evidence. It doesn’t
         prove guilt or innocence, but there was some evidence of
         . . . something happening, otherwise [defendant] wouldn’t
         have been arrested.” When questioned about this response,
         she agreed with defense counsel that police officers “get
         things wrong.” Defense counsel then asked her whether
         she shared the view of another prospective juror that



                                    - 15 -
      despite what the judge said, the fact of the charge would
      make him “think that something must have happened for
      him to be here.” She said, “No. I know the role of the juror
      would be to listen to all the evidence and then decide, you
      know, innocent or guilty. But because he was arrested,
      there was something there.”

         Defense counsel challenged D.G. for cause. The court
      denied the challenge, concluding that D.G.’s statements
      demonstrated that she properly understood the role of a ju-
      ror. Defense counsel later used a peremptory challenge to
      excuse D.G.

          We perceive no abuse of discretion in the district court’s
      denial of the challenge for cause. The court could reasona-
      bly conclude that, considered in context and as a whole,
      D.G.’s statements showed that she recognized that the Peo-
      ple’s charging of defendant was not evidence of his guilt
      and that her role was to determine his guilt or innocence
      based solely on the evidence presented at trial. See People
      v. Wright, 672 P.2d 518, 520-21 (Colo. 1983) (no abuse of
      discretion where the potential juror’s responses reflected
      some ambivalence about her service but she agreed to lis-
      ten to all the evidence and apply the law thereto to reach a
      verdict); Phillips, 219 P.3d at 802; Shover, 217 P.3d
      at 907-08.

(Doc. 11-5 at 7-9.)

   B. Discussion

   The Sixth and Fourteenth Amendments guarantee a criminal de-
fendant’s right to be tried by an impartial jury. Ross v. Oklahoma, 487
U.S. 81, 85 (1988). To be “impartial,” a juror must be able to “lay aside
his opinion and render a verdict based on the evidence presented in
court.” Patton v. Yount, 467 U.S. 1025, 1036 n.12 (1984) (to demonstrate
juror bias, defendant must show that juror had such a fixed opinion that
he or she could not judge impartially). Thus, to satisfy constitutional
standards, the trial court must empanel jurors who are “impartial,”
which mandates that each juror must be able to “lay aside his opinion



                                  - 16 -
and render a verdict based on the evidence presented in court.” Id.; see
also Rosales-Lopez v. United States, 451 U.S. 182, 188 (1991) (it is trial
judge’s responsibility to “remove prospective jurors who will not be able
impartially to follow the court’s instructions and evaluate the evi-
dence”). In deciding whether the jury was impartial, the Court must fo-
cus on the jurors who ultimately deliberated and decided Mr. Everett’s
fate. See Ross, 487 U.S. at 86.

   If a “juror’s views would prevent or substantially impair the perfor-
mance of his duties as a juror in accordance with his instructions and
his oath,” he should be dismissed for cause. Wainwright v. Witt, 469
U.S. 412, 424 (1985) (internal quotation marks omitted); see also United
States v. Scull, 321 F.3d 1270, 1278 (10th Cir. 2003). Whether a juror’s
answers to voir dire questions indicate that the juror is excusable for
cause is a question of fact to be resolved by the trial court; the habeas
court must grant “special deference” to the trial court’s resolution. Pat-
ton, 467 U.S. at 1036 n.12. The Section 2254(e)(1) presumption of cor-
rectness therefore applies to the state court’s factual determination of a
juror’s impartiality. Id. at 1038.

   Mr. Everett’s claim fails because the allegedly biased juror was re-
moved by a peremptory challenge after the trial court denied the defense
challenge for cause. (State Court R., 7/18/06 Trial Tr. at 351.) Mr. Ever-
ett thus cured any constitutional error that may have occurred when the
trial court refused to remove the allegedly biased juror for cause. See
Ross, 487 U.S. at 88.

   The Court of Appeals, moreover, determined that the trial court did
not abuse its discretion in denying the challenge for cause because con-
sidering the entire record of voir dire, “D.G.’s statements showed that
she recognized that the People’s charging of defendant was not evidence



                                     - 17 -
of his guilt and that her role was to determine his guilt or innocence
based solely on the evidence presented at trial.” (Doc. 11-5 at 9.) The
state court’s factual findings are presumed correct and are supported by
the state court record. (State Court R., 7/18/06 Trial Tr. at 238-239, 246-
247, 292-293, 341-342.) In particular, the potential juror stated “I know
the role of the juror would be to listen to all the evidence and then decide,
you know, innocent or guilty.” (Id. at 293.) This Court defers to the state
appellate court’s determination of juror impartiality unless Mr. Everett
rebuts the presumption of correctness by clear and convincing evidence.
See 28 U.S.C. § 2254(e)(1). Mr. Everett fails to meet this standard.

      Accordingly, Mr. Everett’s third claim for relief is denied.

IV.     Claim 4: Closure of Preliminary Hearing for Victim’s
        Testimony

      Mr. Everett contends in Claim 4 that his right to a fair trial was vio-
lated when the court closed a preliminary hearing to the public during
testimony by the victim. (Doc. 1 at 6.) In his Reply, Mr. Everett asserts
that the preliminary hearing was improperly held in county court, and
that the court failed to make sufficient findings to justify the closure
under Waller v. Georgia, 467 U.S. 39 (1984). (Doc. 22 at 12-14.) He fur-
ther contends that the “court pampered and persuaded the alleged vic-
tim by providing all comforts for her to assert that someone sexually
assaulted her two years earlier and treating the defendant like he was
already guilty.” (Id. at 17.)

      A. State Court Proceedings

      During pretrial proceedings, the prosecutor asked the district court
to close the preliminary hearing to the public for the alleged victim’s
testimony pursuant to C.R.S. § 16-5-301(2) (addressing state court’s



                                     - 18 -
ability to close preliminary hearings in sexual assault cases). (State
Court R., 6/6/2006 Trial Tr. at 5.) Defense counsel “object[ed] to the po-
sition that [S.R.] is a victim at this point” because “[t]hat’s to be decided
by the jury,” and because Mr. Everett was in jail “[a]nd has no family
here or friends.” (Id. at 6.) The trial court analyzed the issue under
C.R.S. § 16-5-301(2) and decided to close the preliminary hearing from
the public during S.R.’s testimony to prevent the court process from com-
pounding her emotional trauma, after determining that the testimony
concerning the S.R.’s retrieval of “the condom from inside her vagina”
was “compelling information” and “a matter of extreme privacy . . . for
most people.” (Id. at 7-10.)

   On direct appeal, Mr. Everett argued that the trial court failed to
comply with the requirements of Waller. (Doc. 11-3 at 21). Mr. Everett
argued that the trial court’s ruling was in error because the court did
not (1) make sufficient findings showing that the interest asserted was
an “overriding interest” under Waller, or (2) consider reasonable alter-
natives to closing the hearing to the public for all of S.R.’s testimony.
(Doc. 11-3 at 29-34.) The Court of Appeals found that the applicable
standard of review was plain error “because defense counsel did not ob-
ject to the closure for the reason defendant now asserts on appeal.”
(Doc. 11-5 at 11) (citing People v. DeWitt, 275 P.3d 728 (Colo. App. 2011)
(reviewing unpreserved claim of constitutional error for plain error)).

   “Assuming that the court erred,” the Court of Appeals determined
that Mr. Everett “does not assert and the record does not suggest that
any such error ‘so undermine[d] the fundamental fairness of [his later]
trial as to cast serious doubt on the reliability of the judgment of convic-
tion.’” (Doc. 11-5 at 14.) In concluding that any error was not plain error,
the Court of Appeals cited the following cases: Gannett Co., Inc. v. De-
Pasquale, 443 U.S. 368, 437 (1979) (Blackmun, J., concurring in part


                                   - 19 -
and dissenting in part) (preliminary hearings “are not critical to the
criminal justice system in the way the suppression-of-evidence hearing
is and they are not close equivalents of the trial itself in form”); Davis v.
Reynolds, 890 F.2d 1105, 1111 n.5 (10th Cir. 1989) (“because any result-
ing retrial will appropriately safeguard [the defendant’s] Sixth Amend-
ment right to a public trial, it is difficult to envision any prejudice re-
sulting from the original preliminary hearing which will not be cured by
a proper public trial”); Commonwealth v. Murray, 502 A.2d 624, 630 (Pa.
Super. Ct. 1985) (error in closure of preliminary hearing was harmless
where later trial was public); State v. Webb, 467 N.W.2d 108, 110 (Wis.
1991) (“We do not decide the question of whether there was error at the
preliminary hearing in this case, because we hold that a conviction re-
sulting from a fair and errorless trial in effect cures any error at the
preliminary hearing.”). (Doc. 11-5 at 14-15.)

   B. Discussion

   It appears, as an initial matter, that this claim is procedurally de-
faulted. The Court of Appeals stated that:

      We need not address [Mr. Everett’s Waller] contentions,
      however, because assuming that the court erred, defendant
      does not assert and the record does not suggest that any
      such error ‘so undermine[d] the fundamental fairness of
      [his later] trial as to cast serious doubt on the reliability of
      the judgment of conviction.’

(Doc. 11-5 at 14) (emphasis added) (citing People v. Samuels, 228
P.3d 229 (Colo. App. 2009)). Under these circumstances, the claim is pro-
cedurally defaulted and need not be addressed on the legal merits in this
federal habeas action. See Douglas v. Workman, 560 F.3d 1156, 1177-78
(10th Cir. 2009) (when state appellate court denies relief on independent
state law ground for what it recognizes or assumes to be a federal error,




                                   - 20 -
that is not a decision on the merits of the federal claim, and procedural-
bar principles of federal habeas claims apply).

   To the extent the Court of Appeals denied relief on plain-error review
because it found that the claim lacked merit under federal law, the claim
also fails here under the deference standards set forth in Sec-
tion 2254(d). “In all criminal prosecutions, the accused shall enjoy the
right to a speedy and public trial, by an impartial jury . . . .” U.S. Const.
amend. VI.

      The requirement of a public trial is for the benefit of the
      accused; that the public may see he is fairly dealt with and
      not unjustly condemned, and that the presence of inter-
      ested spectators may keep his triers keenly alive to a sense
      of their responsibility and to the importance of their func-
      tions . . . .

Waller, 467 U.S. at 46 (quoting Gannett, 443 U.S. at 380).

      [T]here is a strong societal interest in public trials. Open-
      ness in court proceedings may improve the quality of testi-
      mony, induce unknown witnesses to come forward with rel-
      evant testimony, cause all trial participants to perform
      their duties more conscientiously, and generally give the
      public an opportunity to observe the judicial system.

Gannett, 443 U.S. at 383.

   The right to a public trial, however, is not absolute. United States v.
Addison, 708 F.3d 1181, 1187 (10th Cir. 2013). In rare circumstances,
the right to an open trial may give way to other interests. Davis, 890
F.2d at 1109 (citing Waller, 467 U.S. at 45). An accused’s right under the
Sixth Amendment must be carefully balanced against the government’s
competing interest in protecting vulnerable witnesses from embarrass-
ment and harm. Id. The presumption of openness may be overcome only
by an overriding interest based on findings that closure is essential to
preserve higher values, and any closure must be narrowly tailored to


                                   - 21 -
serve that interest. The interest is to be articulated along with findings
specific enough that a reviewing court can determine whether the clo-
sure order was properly entered. Waller, 467 U.S. at 45.

     In Gannett, the Supreme Court determined that no constitutional er-
ror occurred when the trial court closed suppression-hearing proceed-
ings to the public and the press with the consent of the accused. 443 U.S.
at 394. Justice Blackmun wrote separately and opined that hearings to
determine probable cause to bind a defendant over for trial are not crit-
ical to the criminal justice system in the way that other trial proceedings
might be. See id. at 437.

     Given this Supreme Court precedent, the Colorado appellate court’s
determination that any trial court error did not “so undermine[] the fun-
damental fairness of [his later] trial as to cast serious doubt on the reli-
ability of the judgment of conviction” was neither contrary to nor an un-
reasonable application of clearly established Supreme Court law. Nor
was it based on an unreasonable determination of the facts in light of
the evidence presented in the State court proceeding.

     Mr. Everett is not entitled to relief for Claim 4.

V.     Claim 5: Sufficiency of the Evidence

     In Claim 5, Mr. Everett contends that the evidence was insufficient
to support his conviction for sexual assault of a physically helpless vic-
tim because there was no evidence that (1) the victim did not consent
before sexual intercourse began; (2) Mr. Everett was aware that she had
not consented; and (3) intercourse occurred while she was physically
helpless. (Doc. 1 at 6.) In his Reply, Mr. Everett states he did not “know
anything” because he was drinking and smoking marijuana, and that
the victim was not physically helpless because she was talking and



                                    - 22 -
laughing with him “from the moment they met” and was neither “asleep
nor helpless.” (Doc. 22 at 23.)

   A. State Court Proceedings

   On direct appeal, the Court of Appeals rejected Mr. Everett’s claim
as follows:

          Here, from the evidence described above, the jury could
      reasonably infer that (1) S.R. was intoxicated to the point
      of physical helplessness the night of the assault, and (2) de-
      fendant knew that she was physically helpless. Further,
      S.R. testified that she had not consented to have sexual re-
      lations with defendant that night. Defendant contends that
      this evidence was insufficient as a matter of law because
      S.R. could not remember what had happened. However, di-
      rect evidence is not required. The jury may reasonably in-
      fer the elements of a crime from circumstantial evidence.
      Phillips, 219 P.3d at 800. Consequently, we conclude that
      the evidence was sufficient to support defendant’s guilt be-
      yond a reasonable doubt. See id.; see also J.S. v. Chambers,
      226 P.3d 1193, 1198, 1206 (Colo. App. 2009); Marshall v.
      State, 223 S.W.3d 74, 79 (Ark. Ct. App. 2006) (a victim may
      be physically helpless due to intoxication); State v. Aiken,
      326 S.E.2d 919, 925-26 (N.C. Ct. App. 1985) (same as Mar-
      shall); cf State v. Berrios, 788 N.W.2d 135, 143 (Minn. Ct.
      App. 2010) (where the victim was “falling down drunk,”
      vomited, lost consciousness several times, and could not
      walk without assistance, and the defendant’s friend had to
      help him carry her into the bedroom, there was ample evi-
      dence for the jury to conclude that the defendant knew or
      had reason to know that she had been rendered physically
      helpless by her alcohol consumption).

(Doc. 11-5 at 16-17.)

   B. Discussion

   The standard for evaluating a claim challenging the sufficiency of the
evidence is found in Jackson v. Virginia, 443 U.S. 307 (1979). In Jackson,
the Supreme Court held that “the relevant question is whether, after



                                  - 23 -
viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Id. at 319. “This familiar standard gives full
play to the responsibility of the trier of fact fairly to resolve conflicts in
the testimony, to weigh the evidence, and to draw reasonable inferences
from basic facts to ultimate facts.” Id. “Under Jackson, federal courts
must look to state law for ‘the substantive elements of the criminal of-
fense,’ but the minimum amount of evidence that the Due Process Clause
requires to prove the offense is purely a matter of federal law.” Coleman
v. Johnson, 132 S. Ct. 2060, 2064 (2012) (per curiam) (quoting Jackson,
443 U.S. at 324 n.16). To the extent an insufficient evidence claim in-
volves an interpretation of state law, the state court’s interpretation
“binds a federal court sitting in habeas corpus.” Bradshaw v. Richey, 546
U.S. 74, 76 (2005) (per curiam). “Sufficiency of the evidence is a mixed
question of law and fact.” Maynard, 468 F.3d at 673. The habeas court
must apply both Section 2254(d)(1) and (d)(2) and “ask whether the facts
are correct and whether the law was properly applied to the facts.” Id.

   “Jackson claims face a high bar in federal habeas proceedings be-
cause they are subject to two layers of judicial deference.” Coleman, 566
U.S. at 651. “First, on direct appeal, it is the responsibility of the jury—
not the court—to decide what conclusions should be drawn from the ev-
idence admitted at trial.” Id. (internal quotation marks omitted). Sec-
ond, “on habeas review, a federal court may not overturn a state court
decision rejecting a sufficiency of the evidence challenge simply because
the federal court disagrees with the state court. The federal court in-
stead may do so only if the state court decision was objectively unrea-
sonable.” Id. (internal quotation marks omitted).

   Mr. Everett does not identify any materially indistinguishable Su-
preme Court decision requiring a different result. See House, 527 F.3d


                                    - 24 -
at 1018. Thus, the state court’s decision does not run afoul of Sec-
tion 2254(d)(1).

      Under Section 2254(e)(1), moreover, the Court presumes the state
court’s factual determinations are correct, and Mr. Everett bears the
burden of rebutting that presumption by clear and convincing evidence.
Here, Mr. Everett presents no credible evidence to rebut the presump-
tion. Mr. Everett simply states that he did not “know” anything because
he was under the influence of drugs and alcohol, and that he had “no
cognizable reason to assume” the victim “was physically helpless, be-
cause she was not.” (Doc. 22 at 22-23.) But under Jackson, Mr. Everett
can only succeed on is claim if no rational trier of fact could have found
the elements of the crime beyond a reasonable doubt. 443 U.S. at 319.
Mr. Everett’s conclusory assertions are insufficient to rebut the Sec-
tion 2254(d)(2) presumption. And the Court’s own review of the record
confirms the state court’s factual findings. Nothing Mr. Everett suggests
demonstrates that the state appellate court’s resolution of this claim—
given the evidence presented at trial, considered by the jury, and
weighed in favor of the prosecution—was objectively unreasonable.
See Stouffer, 738 F.3d at 1221 (decision is objectively unreasonable “only
if all fairminded jurists would agree that the state court got it wrong”).

      Claim 5 therefore does not provide a basis for habeas relief.

VI.     Claim 6: Substitution of Counsel

      In Claim 6, Mr. Everett contends that (a) his due process right to a
meaningful appeal was denied because there was no transcript of the
hearing in which he requested substitute counsel; and (b) the trial court
erred in denying his request for substitute counsel. (Doc. 1 at 7.) In his
Reply, Mr. Everett states that “the record shows clearly that from start
to finish, there was a complete breakdown in communication with his


                                    - 25 -
attorney.” (Doc. 22 at 30.) Mr. Everett asserts that this breakdown in
communication was the primary reason for the hearing, during which
he articulated “several constitutional reasons of a conflict of interest and
ineffective assistance of counsel.” (Id. at 31.) He further contends that
the transcript was “conveniently lost” and that “another hearing was
held to ‘reconstruct the record,’” but “no one could remember anything”
and Mr. Everett was “made to keep appointed counsel.” (Id. at 31-37.)
Mr. Everett argues that this occurred at a critical stage of his criminal
proceedings. (Id.)

   A. State Court Proceedings

   The Court of Appeals was unpersuaded by Mr. Everett’s claim and
analyzed the issues in two parts as follows:

                         1. Absence of Transcript

          A criminal defendant is generally entitled to a record on
      appeal that includes a complete transcript of the trial pro-
      ceedings. People v. Rodriguez, 914 P.2d 230, 300
      (Colo. 1996). But an incomplete trial record entitles the de-
      fendant to a new trial only where (1) a substantial and sig-
      nificant portion of the record is absent, and (2) the defend-
      ant demonstrates specific prejudice resulting from the
      state of the record. Id. at 300-01; see People v. Whittiker,
      181 P.3d 264, 269 (Colo. App. 2006). Where the record is
      sufficiently complete and reliable to enable an intelligent
      review of the defendant’s substantive contentions, a new
      trial is unnecessary. Whittiker, 181 P.3d at 270; People v.
      Ellis, 148 P.3d 205, 208 (Colo. App. 2006) (“A reconstructed
      record is sufficient for appellate review if it contains
      enough information to make the defendant’s argument as-
      certainable.”).

         Here, after filing the notice of appeal, defense counsel
      moved to remand the case to the district court to recon-
      struct the record of the hearing on defendant’s request for
      substitute counsel. On remand, after reviewing the record
      and affidavits from the trial judge and counsel stating that
      they could not recollect the specific statements made in the


                                   - 26 -
hearing, defense counsel moved for the district court to en-
ter an order finding that the record of the hearing could not
be reconstructed. The court did so.

    Nonetheless, there is substantial evidence in the record
concerning defendant’s grounds for requesting substitute
counsel. Before the hearing at issue, defendant wrote two
letters to the court asserting that defense counsel had
(1) told him that she could not attend and would not be pre-
pared for the preliminary hearing if it was held on the then-
scheduled date, which had been set to comply with defend-
ant’s right to have the hearing within thirty days, see Crim.
P. 5(a)(4)(I); and (2) provided ineffective assistance by “de-
liberately prevent[ing] [him] from scrutinizing all discov-
ery in [an] effort to meaningfully assist in his defense.”
Consequently, defendant claimed that counsel had “volun-
tarily dismissed herself from my case,” thereby creating a
conflict of interest, and requested substitute counsel.

   Defendant reasserted these complaints at a hearing on
the People’s motion to continue the preliminary hearing
(which the court granted). He told the court that he could
not “continue with this counsel here” because she had
asked him to waive his right to a preliminary hearing
within thirty days, she had not reviewed the discovery with
him as promised, she had voluntarily withdrawn from his
case, and communication had broken down. (Defendant’s
opening brief confirms these were his only contentions in
the district court.) Counsel denied having moved to with-
draw from the case.

   The court noted that the current hearing was only for
the continuance request, and set another hearing—the
hearing for which there is no transcript—to discuss the al-
leged conflict. After that hearing, the court denied defend-
ant’s request for substitute counsel, finding that defendant
had failed to establish a conflict of interest. The prosecutor
later said that his file notes reflected that defendant had
sought new counsel at the hearing “without any specifica-
tion of legal or factual basis.”

    We conclude that the record is sufficiently complete and
reliable to enable us to intelligently review defendant’s con-
tention that the court erred by denying his request for sub-
stitute counsel. See Whittiker, 181 P.3d at 270; Ellis, 148


                            - 27 -
P.3d at 208; see also People v. Jackson, 98 P.3d 940, 943
(Colo. App. 2004) (the record was sufficient for appellate
review despite an incomplete transcript).

   Consequently, we reject defendant’s contention that a
new trial is required because the record of the hearing can-
not be reconstructed.

        2. Denial of Request for Substitute Counsel

   We review the district court’s decision to deny an indi-
gent defendant’s request for substitute counsel for an
abuse of discretion. People v. Thornton, 251 P.3d 1147,
1151 (Colo. App. 2010). We will not overturn the decision
unless it is manifestly arbitrary, unreasonable, or unfair.
People v. Buckner, 228 P.3d 245, 248 (Colo. App. 2009).

    An indigent defendant is entitled to new counsel only
when he demonstrates good cause requiring substitute
counsel. Thornton, 251 P.3d at 1151; People v. Jenkins, 83
P.3d 1122, 1125-26 (Colo. App. 2003). As relevant here,
good cause exists where there is a conflict of interest or a
complete breakdown of communication. Thornton, 251 P.3d
at 1151. A conflict of interest exists where “(1) an attorney’s
representation of one client is directly adverse to another
client, [or] (2) . . . the attorney’s ability to represent a client
is materially limited by the attorney’s responsibility to an-
other client or to a third person, or by the attorney’s own
interests.” People v. Kelling, 151 P.3d 650, 656-57 (Colo.
App. 2006) (quoting People v. Edebohls, 944 P.2d 552, 556
(Colo. App. 1996)).

    Defendant alleged that there was a conflict of interest
because defense counsel had (1) encouraged defendant to
waive his right to a preliminary hearing within the man-
dated period, (2) voluntarily withdrawn from his case, and
(3) failed to provide effective assistance by reviewing dis-
covery materials and information with him. The first alle-
gation does not create a conflict of interest. See Kelling, 151
P.3d at 656-57. The second was refuted by defense counsel.
And, to the extent defendant’s allegation of ineffective as-
sistance suggests a potential conflict of interest, we are not
persuaded that a defendant can create a disqualifying con-
flict merely by alleging ineffective representation. Moreo-
ver, we note that nothing in the record indicates that


                              - 28 -
       defense counsel’s later representation of defendant was in-
       hibited by defendant’s claim of ineffective assistance of
       counsel. See id. at 657 (though the defendant’s letter to the
       court alleging ineffective assistance of counsel created a po-
       tential conflict of interest because defense counsel “could
       not be expected to litigate his own ineffectiveness,” substi-
       tute counsel was not required because defense counsel was
       “wholly unconcerned . . . with defending his earlier acts or
       omissions” while representing the defendant).

          Regarding the alleged breakdown in communication, at
       a hearing about a month before trial, defense counsel
       stated in defendant’s presence that he “has been assisting
       in his own defense through a lot of written notes to me.”
       This statement indicates that there was not a complete
       breakdown of communication between her and defendant.
       See Thornton, 251 P.3d at 1151.

           Therefore, we conclude that the district court did not
       abuse its discretion by denying defendant’s request for sub-
       stitute counsel.

(Doc. 11-5 at 18-24.)

   B. Discussion

   The Supreme Court has held that an indigent criminal appellant is
entitled to a “record of sufficient completeness to permit proper consid-
eration of their claims.” Draper v. Washington, 372 U.S. 487, 499 (1963).
In Mayer v. City of Chicago, 404 U.S. 189, 194 (1971), the Court clarified
that “[a] record of sufficient completeness does not translate automati-
cally into a complete verbatim transcript.” See also Fahy v. Horn, 516
F.3d 169, 190 (3d Cir. 2008) (noting that “neither the Supreme Court,
nor our Court, has held that due process requires a verbatim transcript
of the entire proceedings or that an incomplete record confers automatic
entitlement to relief”).

   Here, the Court of Appeals concluded that the record was adequate,
and Mr. Everett has not provided this Court with any evidence that his


                                   - 29 -
direct appeal was prejudiced in the absence of a complete record of the
original hearing. Instead, Mr. Everett speculates that the lack of an ac-
curate record seriously hindered the appeal of his claim. A similar claim
was rejected by a Tenth Circuit panel in Harden v. Maxwell, 229
F.3d 1163, 2000 WL 1208320 (10th Cir. 2000) (unpublished table deci-
sion). Citing Draper, the panel explained that “mere speculation as to
possible error is insufficient to raise any indication of prejudice, partic-
ularly given the fact that prisoners do not have a constitutional right to
a complete copy of the trial record on appeal.” Id. at *2.

   And a review of the state court record reveals that nothing in the
transcript contradicts the state court’s factual findings. If anything, the
state court record provides further support for the state court’s findings
that “there is substantial evidence in the record concerning [Mr. Ever-
ett’s] grounds for requesting substitute counsel,” including two letters
submitted to the court, Mr. Everett’s assertions during a “motion to con-
tinue the preliminary hearing,” and the prosecutor’s file notes. (State
Court R., 12/22/05 Trial Tr. at 5-10 and 05CR3213 State Court File
at 502-29.) Mr. Everett has failed to establish that the missing tran-
script of the original hearing had any impact on the appellate court’s
resolution of the substitute counsel claim presented on direct appeal.

   In short, the state appellate court’s determination of the claim con-
cerning the absence of the transcript is not contrary to established fed-
eral law. Nor does the decision unreasonably apply clearly established
federal law to the facts of the case presented at trial.

   Regarding Mr. Everett’s claim that the state court wrongfully denied
his request for substitute counsel, the Sixth Amendment to the United
States Constitution provides that “[i]n all criminal prosecutions, the ac-
cused shall enjoy the right . . . to have the Assistance of Counsel for his



                                   - 30 -
defence.” The right to counsel includes not only the right to retain coun-
sel, but also the right of an indigent defendant to have counsel appointed
for him at state expense. Gideon v. Wainwright, 372 U.S. 335 (1963).

   With respect to substitute counsel, a criminal defendant has a con-
stitutional right to representation by counsel that is free from conflicts
of interest. See Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). An “‘actual
conflict,’ for Sixth Amendment purposes, is a conflict of interest that ad-
versely affects counsel’s performance.” Mickens v. Taylor, 535 U.S. 162,
172 n.5 (2002). “To warrant a substitution of counsel, the defendant
must show good cause, such as a conflict of interest, a complete break-
down of communication or an irreconcilable conflict which leads to an
apparently unjust verdict.” United States v. Padilla, 819 F.2d 952, 955
(10th Cir. 1987) (internal quotation marks omitted). A mere strategic
disagreement between a defendant and his attorney does not amount to
a complete breakdown of communication or an irreconcilable conflict;
rather, there is good cause for substitution of counsel only if a conflict
between the defendant and his attorney is “so great that it . . . resulted
in total lack of communication preventing an adequate defense.” United
States v. John Doe No. 1, 272 F.3d 116, 124 (10th Cir. 2001). A total lack
of communication exists where the defendant and counsel could not, “in
any manner,” communicate. United States v. Holloway, 939 F.3d 1088,
1099 (10th Cir. 2019). The Tenth Circuit has concluded “there was not a
lack of communication precluding an adequate defense” in a case where
the defendant made at least one call to counsel and counsel sent him
letters asking for comments or corrections to the presentence report.
United States v. Lott, 433 F.3d 718, 721-25 (10th Cir. 2006).

   Mr. Everett does not challenge the state court’s recitation of the rel-
evant facts describing his dissatisfaction with counsel and the alleged
conflict-of-interest issues that led to his request for substitution of


                                  - 31 -
counsel. The Court thus presumes those facts are correct. Mr. Everett
fails to demonstrate that the state court’s determination regarding the
absence of an actual conflict of interest with counsel was an unreasona-
ble determination of the facts in light of the evidence presented.

   Mr. Everett disagrees with the appellate court’s factual determina-
tion that there was not a complete breakdown in communication be-
tween him and his attorney. But his vague and conclusory allegation
that “he didn’t get contact nor communicate with his counsel ‘in any
matter’ until trial” is not supported by anything in the record. And in
any event, the Court’s review of the state court record confirms there
was not a complete breakdown in communication, but rather that
Mr. Everett merely disagreed with the way in which appointed counsel
was handling his case. Mr. Everett fails to demonstrate that the state
court’s determination regarding the absence of a complete breakdown of
communication with his counsel was an unreasonable determination of
the facts in light of the evidence presented.

   Because there was no actual conflict of interest or complete break-
down of communication, the state court’s determination that Mr. Ever-
ett’s Sixth Amendment rights were not violated is not contrary to or an
unreasonable application of clearly established Supreme Court law.
Mr. Everett fails to identify any clearly established Supreme Court law
that provides an indigent criminal defendant with a constitutional right
to substitute counsel in the absence of an actual conflict of interest.
See Plumlee v. Masto, 512 F.3d 1204, 1211 (9th Cir. 2008) (“Plumlee has
cited no Supreme Court case—and we are not aware of any—that stands
for the proposition that the Sixth Amendment is violated when a defend-
ant is represented by a lawyer free of actual conflicts of interest, but
with whom the defendant refuses to cooperate because of dislike or dis-
trust.”). And as noted above, a disagreement with counsel about trial


                                  - 32 -
strategy does not require substitution of counsel in the absence of a total
lack of communication that prevents an adequate defense. See Lott, 433
F.3d at 721-25.

   Mr. Everett is not entitled to relief for Claim 6.

VII. Claim 7: Prosecutorial Misconduct

   In Claim 7, Mr. Everett contends that the prosecution committed
misconduct during its rebuttal closing argument. (Doc. 1 at 7.) Accord-
ing to Mr. Everett, the prosecution made “unfounded and inflammatory
comments concerning social reaction to sexual assault victims” and sug-
gested that Mr. Everett “was physically dangerous.” (Id.; Doc. 22 at 39.)

   A. State Court Proceedings

   The Court of Appeals provided the following explanation for rejecting
Mr. Everett’s prosecutorial misconduct argument:

          Here, defense counsel argued in closing that S.R.’s be-
      havior after the assault was “not consistent with an indi-
      vidual who’s just been raped and kidnapped.” She pointed
      out that when S.R. awoke with defendant and realized that
      she had been sexually assaulted, she did not run out of the
      house or call the police. Further, she did not call the police
      for two more days.

         In rebuttal, the prosecutor explained S.R.’s post-assault
      actions as follows:

             One minute [S.R.’s] sipping a glass of water in a
          nightclub. . . . The next thing she remembers is be-
          ing in bed half naked, practically naked, with a man
          she’s never met . . . . Of course she’s going to sit there
          and search her soul, search her mind and say: What
          happened? Why did I get here? How did I get here?
          Who did this to me? What did they do to me? And, of
          course, that thought is going to go through her mind
          at some point, especially in a society . . . . that still



                                    - 33 -
          blames a victim that she might sit back and try to
          blame herself.

             ....

             [H]ere’s somebody that, one second they wake up,
          the last thing they remember, they were in a night-
          club, they have this kind of vague fragment of a
          memory of falling down in an alleyway, and here
          they are, they’re groggy, they’re disoriented; they
          don’t know who this person is they’re with. . . . And
          they might also be thinking: I don’t want to antago-
          nize this person, either. I don’t know who they are. I
          don’t know what they’re capable of.

          We first note that, contrary to defendant’s suggestion,
      the comment about not wanting to antagonize defendant
      did not suggest that he was a physically dangerous or
      threatening person, but rather that S.R. had not known
      whether he was. Moreover, both comments expressed per-
      missible inferences as to S.R.’s credibility and responded to
      defense counsel’s argument concerning S.R.’s post-assault
      behavior. See Gladney, 250 P.3d at 769; Walters, 148 P.3d
      at 335-36 (the prosecutor’s telling the jury to imagine a
      fourteen-year-old girl’s response to being confronted by de-
      fendant was permissible commentary on the victim’s and
      the defendant’s credibility); see also State v. Esher, 2003
      WL 22005897, *5 (Kan. Ct. App. No. 88,343, Aug. 22, 2003)
      (unpublished disposition) (the prosecutor’s statement, “[as]
      [a] society, we’ve learned not to blame the victim,” was not
      prosecutorial misconduct even though there were no facts
      to support the statement because it was a response to the
      defendant’s arguments that the sexual acts had been con-
      sensual); cf People v. Davis, — P.3d —, 2011 WL 2474290,
      *3 (Colo. App. No. 06CA1760, June 23, 2011) (the prosecu-
      tor’s detailed comments in closing argument based on so-
      cial science research concerning rape trauma syndrome
      were improper).

         Consequently, we conclude the district court did not
      abuse its discretion by permitting these comments.

(Doc. 11-5 at 30-40.)




                                  - 34 -
   B. Discussion

   The clearly established federal law relevant to a constitutional claim
challenging a prosecutor’s allegedly improper comments is the Supreme
Court’s decision in Darden v. Wainwright, 477 U.S. 168 (1986). See Par-
ker v. Matthews, 567 U.S. 37, 45 (2012) (per curiam). In Darden, the
Supreme Court explained that a prosecutor’s improper comments vio-
late the Constitution only when the misconduct “so infected the trial
with unfairness as to make the resulting conviction a denial of due pro-
cess.” Darden, 477 U.S. at 181 (quoting Donnelly v. DeChristoforo, 416
U.S. 637, 643 (1974)). To determine whether prosecutorial misconduct
rendered the trial fundamentally unfair, the Court must consider “the
totality of the circumstances, evaluating the prosecutor’s conduct in the
context of the whole trial.” Jackson v. Shanks, 143 F.3d 1313, 1322 (10th
Cir. 1998). “[T]he Darden standard is a very general one, leaving courts
‘more leeway . . . in reaching outcomes in case-by-case determinations.’”
Parker, 567 U.S. at 48 (quoting Yarborough v. Alvarado, 541 U.S. 652,
664 (2004)).

   Consistent with Darden, the Court of Appeals considered the totality
of the circumstances and whether the alleged misconduct undermined
the fundamental fairness of Mr. Everett’s trial. Mr. Everett makes no
argument regarding his prosecutorial misconduct claim under Sec-
tion 2254(d)(1) or Section 2254(d)(2). That is, he does not cite any con-
tradictory governing law set forth in Supreme Court cases or any mate-
rially indistinguishable Supreme Court decision that would compel a
different result. See House, 527 F.3d at 1018. He also does not contend
the state court decision was based on an unreasonable determination of
the facts in light of the evidence presented.




                                  - 35 -
   The Court of Appeals determined that the prosecutor’s statements in
its rebuttal closing argument were not improper—the prosecutor’s com-
ments expressed permissible inferences as to the victim’s credibility and
were responsive to defense counsel’s comments concerning the victim’s
post-assault behavior. For example, in closing, defense counsel re-
marked that the victim’s behavior after the assault was “not consistent
with an individual who’s just been raped and kidnapped” because she
did not run out of the house, and she waited three days to report the
incident to the police. (State Court R., Trial Tr. 7/21/06 at 26-28, 44.) In
response to these comments, the prosecutor stated in rebuttal that when
the victim woke up in bed “practically naked with a man she’s never
met,” she was likely confused and trying to figure out what had hap-
pened and perhaps thought, “I don’t want to antagonize this person, ei-
ther. I don’t know who they are. I don’t know what they’re capable of.”
(Id. at 58-59.)

   When a prosecutor responds to comments made by defense counsel,
the response is evaluated in light of the defense argument that preceded
it. See Darden, 477 U.S. at 179. The Court agrees with the Court of Ap-
peals that, in this context, the prosecutor’s comments were not improper
and did not rise to the level of a due process violation. In short, the Court
cannot find that the prosecutor’s reference to the victim’s uncertainty as
to whether Mr. Everett was physical dangerous or possibly threatening
was so inflammatory that it rendered the entire proceedings fundamen-
tally unfair.

   Mr. Everett is not entitled to habeas relief for Claim 7.




                                   - 36 -
VIII. Claim 8: Constitutionality of the Colorado Sex Offender
      Lifetime Supervision Act of 1998

   Mr. Everett contends in Claim 8 that the Colorado Sex Offender Life-
time Supervision Act of 1998 (“SOLSA”) is unconstitutional. In his Re-
ply, he contends that SOLSA was not intended “to be a life-sentence”
unless the offender “refused to participate in sex-offender treatment.”
(Doc. 22 at 40-41.) He argues that the system is flawed because the “av-
erage inmate does 10 years on his class 3 or 4 felony before he or she is
even offered treatment” instead of serving his or her “bottom tier term”
and being “released to do treatment on the outside.” (Id. at 41-45.)
Mr. Everett further contends that SOLSA does not have the necessary
enacting clause. (Id. at 46-51.)

   A. State Court Proceedings

   On direct appeal, the Court of Appeals rejected Mr. Everett’s consti-
tutional arguments against SOLSA as follows:

          Defendant contends that the Colorado Sex Offender
      Lifetime Supervision Act of 1998 (SOLSA) is unconstitu-
      tional for reasons already addressed and rejected by divi-
      sions of this court in People v. Firth, 205 P.3d 445 (Colo.
      App. 2008); People v. Lehmkuhl, 117 P.3d 98 (Colo. App.
      2004); People v. Dash, 104 P.3d 286 (Cob. App. 2004); Peo-
      ple v. Oglethorpe, 87 P.3d 129 (Colo. App. 2003); and People
      v. Strean, 74 P.3d 387 (Colo. App. 2002). Because defendant
      offers no new argument as to why these cases were wrongly
      decided, we decline to depart from those decisions.10


      10 We reject defendant’s suggestion that his constitutional
      arguments are different from those addressed in Firth,
      Lehmkuhl, Dash, Oglethorpe, and Strean.

(Doc. 11-5 at 40.)




                                   - 37 -
   B. Discussion

   Mr. Everett fails to demonstrate that the state court’s rejection of his
constitutional claims challenging SOLSA is either contrary to or an un-
reasonable application of clearly established federal law. Mr. Everett
does not cite any contradictory governing law set forth in Supreme Court
cases or any materially indistinguishable Supreme Court decision that
would compel a different result. See House, 527 F.3d at 1018. And hav-
ing considered the arguments and analyses set forth in Oglethorpe and
Strean, the state court cases on which the Colorado Court of Appeals
relied, and this Court is convinced that the state court’s ruling was not
“so lacking in justification that there was an error well understood and
comprehended in existing law beyond any possibility for fairminded dis-
agreement.” Richter, 131 S. Ct. at 786-87.

   Indeed, courts uniformly have rejected constitutional challenges to
SOLSA as a general matter, as well as the parole process it prescribes.
See Diaz v. Lampela, 601 F. App’x 670, 677 (10th Cir. 2015) (“due process
is not implicated in the denial of parole under SOLSA”); Firth v. Shoe-
maker, 496 F. App’x 778, 792 (10th Cir. 2012) (rejecting “arguments in
favor of a non-discretionary right to a favorable parole recommendation”
under SOLSA); Jago v. Ortiz, 245 F. App’x 794, 797 (10th Cir. 2007)
(“Because [SOLSA] gives the board total discretion in granting parole—
unlike the statutory mandates for early release in Greenholtz and Al-
len—[applicant] has no federally protected liberty interest.”); see also,
e.g., People v. Sabell, 452 P.3d 91, 100 (Colo. App. 2018) (“numerous di-
visions of this court have considered the constitutionality of SOLSA and
have rejected all such challenges”) (citing People v. Collins, 250 P.3d 668,
679 (Colo. App. 2010); Firth, 205 P.3d at 452; Lehmkuhl, 117 P.3d
at 108; Dash, 104 P.3d at 290; Oglethorpe, 87 P.3d at 133; Strean, 74
P.3d at 393).


                                   - 38 -
      Mr. Everett has not demonstrated that he is entitled to relief on
Claim 8.

IX.     Claim 9: Proportionality Review of Indeterminate
        Sentence

      Mr. Everett contends in Claim 9 that the trial court erred in denying
his motion for an abbreviated proportionality review of his sentence. He
challenges his indeterminate sentence of ten years to life under SOLSA
as grossly disproportionate to his crime by arguing that a “SOLSA sen-
tence is not mandatory.” (Doc. 22 at 53.) He further contends that the
term “supervision” is undefined and unconstitutional, and that “not giv-
ing a proportionality review is contrary and unreasonable according to
Supreme Court law.” (Id.)

      A. State Court Proceedings

      In conducting its own abbreviated proportionality review, the Court
of Appeals determined Mr. Everett’s claim was without merit:

            Here, defendant moved for a proportionality review
         “given the cruel and unusual consequences of applying the
         [SO]LSA to [him] in light of the nature of the allegation.”
         At the sentencing hearing, the district court said it was
         “not going to find that it’s disproportional to sentence [de-
         fendant] under the [SOLSA].”

             Assuming without deciding that this finding was insuf-
         ficient to constitute an abbreviated proportionality review,
         no remand is necessary because we may conduct our own
         abbreviated proportionality review. See People v. Deroulet,
         48 P.3d 520, 524 (Colo. 2002); Loyas, 259 P.3d at 513.

             Sexual assault is considered a grave and serious crime.
         See Dash, 104 P.3d at 293 (“sex offenses are considered par-
         ticularly heinous crimes”); see also Mershon, 874 P.2d
         at 1034. Section 18-1.3-1004(1)(a), C.R.S. 2011, of SOLSA
         requires the district court to sentence a defendant who sex-
         ually assaults a physically helpless victim to an


                                    - 39 -
      indeterminate term with a minimum of four years impris-
      onment and a maximum of the offender’s life. §§ 18-1.3-
      401(1)(a)(V)(A), 18-1.3-1004(1)(a), 18-3-402(2), (3.5), C.R.S.
      2011. This indeterminate life sentence “does not in and of
      itself amount to cruel and unusual punishment.” Dash, 104
      P.3d at 293 (rejecting the defendant’s argument that his
      sentence was grossly disproportionate because the only
      other crimes for which a life sentence may be imposed are
      more serious than crimes covered by SOLSA).

         Consequently, we conclude that defendant’s indetermi-
      nate sentence of ten years to life was not grossly dispropor-
      tionate to his crime. See Close, 48 P.3d at 538; Thomeczek,
      — P.3d at —, 2011 WL 3618111, *5; Dash, 104 P.3d at 293.

(Doc. 11-5 at 42-43.)

   B. Discussion

   “The Eighth Amendment contains a ‘narrow proportionality princi-
ple’ that ‘applies to noncapital sentences.’” Ewing v. California, 538
U.S. 11, 20 (2003) (quoting Harmelin v. Michigan, 501 U.S. 957, 996-97
(1991) (Kennedy, J., concurring in part and concurring in the judg-
ment)). A sentence violates the Eighth Amendment if it is “grossly dis-
proportionate to the severity of the crime.” Ewing, 538 U.S. at 21. “[O]ne
governing legal principle emerges as ‘clearly established’ under
§ 2254(d)(1): A gross disproportionality principle is applicable to sen-
tences for terms of years.” Lockyer v. Andrade, 538 U.S. 63, 72 (2003)
“[T]he gross disproportionality principle reserves a constitutional viola-
tion for only the extraordinary case.” Id. at 77.

   Supreme Court case law has not been a model of clarity in applying
the gross proportionality principle. See Harmelin, 501 U.S. at 998 (1991)
(Kennedy, J., concurring in part and concurring in the judgment). And
indeed, gross proportionality cases are inherently fact-specific. See, e.g.,
Rummel v. Estelle, 445 U.S. 263, 265-66, 275-76 (1980) (concluding that



                                   - 40 -
sentence of life imprisonment with possibility of parole imposed under
state recidivist statute did not violate Eighth Amendment, where de-
fendant had two previous felony convictions—one for “fraudulent use of
a credit card to obtain $80 in goods or services,” and another for “passing
a forged check in the amount of $28.36”—and was then convicted of fel-
ony theft for “obtaining $120.75 by false pretenses”); Hutto v. Davis, 454
U.S. 370 (1982) (upholding against proportionality attack a sentence of
40 years’ imprisonment for possession with intent to distribute nine
ounces of marijuana); Harmelin, 501 U.S. at 994 (plurality opinion hold-
ing that sentence of life imprisonment without parole for first-time of-
fender’s possession of 672 grams of cocaine did not violate Eighth
Amendment); Ewing, 538 U.S. at 30-31 (upholding against proportion-
ality attack a twenty-five-year-to-life sentence imposed under California
recidivist statute for felony grand theft of stealing three golf clubs worth
approximately $1,200); Lockyer, 538 U.S. at 77 (upholding on federal ha-
beas review state appellate court’s determination that two consecutive
twenty-five-year-to-life sentences imposed under state recidivist statute
for two counts of petty theft did not violate clearly established Supreme
Court Eighth Amendment jurisprudence).

   The Supreme Court has only twice invalidated a sentence under the
Eighth Amendment. See Weems v. United States, 217 U.S. 349 (1910)
(defendant sentenced to fifteen years in chains and hard labor for falsi-
fying a public document); Solem v. Helm, 463 U.S. 277 (1983) (defendant
sentenced to life without parole after committing six nonviolent felonies
including writing a bad $100-dollar check).

   In Solem, the Supreme Court instructed the lower courts to consider
the following factors in analyzing proportionality claims under the
Eighth Amendment: “(i) the gravity of the offense and the harshness of
the penalty; (ii) the sentences imposed on other criminals in the same


                                   - 41 -
jurisdiction; and (iii) the sentences imposed for commission of the same
crime in other jurisdictions.” 463 U.S. at 292.

   The Supreme Court revisited the proportionality issue in Harmelin.
In a fractured opinion, Justice Kennedy, joined by Justices O’Connor
and Souter, wrote separately to argue for the existence of a narrow pro-
portionality guarantee. 501 U.S. at 996 (Kennedy, J., concurring in part
and concurring in the judgment). In reviewing the three-part test artic-
ulated in Solemn, Justice Kennedy stated:

      Solem is best understood as holding that comparative anal-
      ysis within and between jurisdictions is not always rele-
      vant to proportionality review . . . . A better reading of our
      cases leads to the conclusion that intrajurisdictional and
      interjurisdictional analyses are appropriate only in the
      rare case in which a threshold comparison of the crime
      committed and the sentence imposed leads to an inference
      of gross disproportionality . . . . The proper role for compar-
      ative analysis of sentences, then, is to validate an initial
      judgment that a sentence is grossly disproportionate to a
      crime.

Id. at 1004-05.

   The Tenth Circuit has determined that “Justice Kennedy’s opinion
in Harmelin narrows Solem and sets forth the applicable Eighth Amend-
ment proportionality test.” Hawkins v. Hargett, 200 F.3d 1279, 1282
(10th Cir. 1999). And, the imprecise “contours” of the gross-dispropor-
tionality principle gives state courts, such as the Colorado Court of Ap-
peals, more “leeway” due to the general nature of the rule. Richter, 131
S. Ct. at 786. On federal habeas review, the Court is mindful that the
Supreme Court decisions on proportionality “recognize that [the Court]
lack[s] clear objective standards to distinguish between sentences for
different terms of years.” Harmelin, 501 U.S. at 1001.




                                  - 42 -
   Here, the Court of Appeals conducted an abbreviated proportionality
review and addressed the gravity of Mr. Everett’s offense and the harsh-
ness of the penalty imposed, which are factors relevant to the gross pro-
portionality determination under Supreme Court case law. See Ewing,
538 U.S. at 22 (directing courts to review gravity of offense to determine
if it matches severity of punishment); Solem, 463 U.S. at 291-92; Har-
melin, 501 U.S. at 1002-04 (Kenney, J., concurring in part and concur-
ring in the judgment) (comparing gravity of petitioner’s offense to sen-
tence of life imprisonment without parole). The state court’s determina-
tion that the offense of sexual assault is a grave and serious crime under
Colorado law is not subject to challenge in this federal habeas proceed-
ing. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the
province of a federal habeas court to reexamine state-court determina-
tions on state-law questions.”). The state appellate court made a reason-
able determination based on factual findings, which are presumed cor-
rect in this federal habeas proceeding and are supported by the state
court record. Mr. Everett does not point to any clear and convincing ev-
idence to the contrary.

   In addition, Mr. Everett’s sentence was within the permissible stat-
utory range for the offense he committed. This Court is reluctant to in-
terfere with the legislative determination of an appropriate sentence
range. See Rummel, 445 U.S. at 275-76 (concluding that length of prison
sentences for serious felonies is “properly within the province of legisla-
tures, not courts”); Harmelin, 501 U.S. at 998 (same, citing Rummel).
Mr. Everett’s sentence, furthermore, provides an opportunity for parole
after a minimum sentence is served. See Rummel, 445 U.S. at 280-81
(finding it significant that defendant had possibility of parole, and con-
cluding that possibility of parole, however unlikely, distinguished de-
fendant from someone serving a life without parole).



                                  - 43 -
     Heeding the Supreme Court’s admonition that a constitutional vio-
lation based on the gross proportionality principle is reserved for “only
the extraordinary case,” Lockyer, 538 U.S. at 77, the Court cannot find
that the state appellate court’s decision was “so lacking in justification
that there was an error well understood and comprehended in existing
law beyond any possibility for fairminded disagreement.” Richter, 131
S. Ct. at 786-87. The state appellate court’s decision was therefore not
contrary to or an unreasonable application of Supreme Court law.

     Mr. Everett cannot prevail on Claim 9.

X.     Claims 10 and 11: Ineffective Assistance of Counsel

     In Claim10, Mr. Everett contends that his Sixth Amendment right to
effective assistance of counsel was violated because trial counsel failed
to investigate the charges and evidence against Mr. Everett, including
investigating Mr. Everett’s father as “the only eye-witness.” (Doc. 22 at
54; see also Doc. 1 at 9.) Mr. Everett contends that counsel “couldn’t re-
member speaking to the father,” and his father would have testified that
the victim “was awake and aware, laughing with the Defendant when
he opened the door and entered the room” and that “she even spoke to
Mr. Everett’s father and said ‘Hi.’” (Doc. 22 at 54-58.) In Claim 11,
Mr. Everett also asserts that trial counsel was ineffective by failing to
challenge the jury instructions, which did not specifically explain that
Mr. Everett was being charged with a single sexual assault under alter-
native theories and could not be convicted of both counts. (Doc. 1 at 9;
Doc. 22 at 58-60.)

     A. Strickland Standard

     Clearly established federal law provides that a defendant in a crimi-
nal case has a Sixth Amendment right to the effective assistance of



                                   - 44 -
counsel. See Strickland v. Washington, 466 U.S. 668 (1984). To establish
counsel was ineffective, Mr. Everett must demonstrate both that coun-
sel’s performance fell below an objective standard of reasonableness, and
that counsel’s deficient performance resulted in prejudice to his defense.
See id. at 687. If Mr. Everett fails to satisfy either prong of the Strick-
land test, the ineffective assistance of counsel claim must be dismissed.
See id. at 697.

   In general, “[j]udicial scrutiny of counsel’s performance must be
highly deferential.” Id. at 689. There is “a strong presumption” that
counsel’s performance falls within the range of “reasonable professional
assistance.” Id. It is Mr. Everett’s burden to overcome this presumption
by showing that counsel’s alleged errors were not sound strategy under
the circumstances. See id.

   In the context of federal habeas corpus review under Section 2254(d),
a state prisoner “faces an even greater challenge.” Harmon v. Sharp, 936
F.3d 1044, 1058 (10th Cir. 2019). “When assessing a state prisoner’s in-
effective-assistance-of-counsel claims on habeas review, [federal courts]
defer to the state court’s determination that counsel’s performance was
not deficient and, further, to the attorney’s decision in how to best rep-
resent a client.” Id. (cleaned up). Review under Section 2254(d) is thus
doubly deferential. See id.

      Federal habeas courts must guard against the danger of
      equating unreasonableness under Strickland with unrea-
      sonableness under § 2254(d). When § 2254(d) applies, the
      question is not whether counsel’s actions were reasonable.
      The question is whether any reasonable argument exists
      that counsel satisfied Strickland’s deferential standard.
      And because the Strickland standard is a general stand-
      ard, a state court has . . . more latitude to reasonably de-
      termine that a defendant has not satisfied that standard.

Id. (citations and internal quotation marks omitted).


                                  - 45 -
   Under the prejudice prong, Mr. Everett must establish “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694. “A
reasonable probability is a probability sufficient to undermine confi-
dence in the outcome.” Id.; see also Richter, 562 U.S. at 112 (“The likeli-
hood of a different result must be substantial, not just conceivable.”). In
determining whether Mr. Everett has established prejudice, the Court
must look at the totality of the evidence and not just the evidence that
is helpful to Mr. Everett. See Boyd v. Ward, 179 F.3d 904, 914 (10th Cir.
1999).

   B. Claim 10

         1. State Court Proceedings

   As to Mr. Everett’s claim regarding counsel’s failure to investigate
and call his father as a witness, the Court of Appeals rejected the claim
as follows:

             Defendant contends that he established by a preponder-
         ance of the evidence that trial counsel rendered ineffective
         assistance when they failed to investigate and call his fa-
         ther as an eyewitness. As support, he argues that the rec-
         ord does not contain a written report memorializing de-
         fense counsel’s investigator’s attempts to contact defend-
         ant’s father and that, due to the passage of time, primary
         trial counsel could not remember why she decided not to
         call the father as a witness.

            The record supports the district court’s determination
         that defendant’s father was investigated. Specifically, it
         showed:

            • At the evidentiary hearing, primary trial counsel
              and her investigator both testified, and a written
              memorandum reflected, that counsel asked the
              investigator to interview defendant’s father.




                                    - 46 -
   • The investigator testified that he was “100% sure
     [he] tried to contact all the witnesses [trial coun-
     sel] asked [him] to contact.”

   • Although the investigator did not have a record
     of his interview with defendant’s father, he testi-
     fied that it was his practice to inform defense
     counsel of the results of his investigations and
     that portions of the file in this case may have
     gone missing when the public defender’s office
     moved.

   • Defendant’s father was available and present
     throughout defendant’s trial, and defendant’s
     counsel spoke with the father.

    Likewise, the following evidence supports the district
court’s conclusion that trial counsel’s decision not to call
defendant’s father as a witness was based on a reasonable
trial strategy:

   • Primary trial counsel testified that she would
     have based her decision regarding which wit-
     nesses to call on multiple considerations, includ-
     ing the content of the potential testimony,
     whether it would be helpful and credible to the
     jury, and whether the witness had any criminal
     history.

   • The district court found trial counsel’s testimony
     regarding her considerations “more credible than
     [d]efendant’s testimony that [trial counsel] made
     this decision based solely on [d]efendant’s family
     relationship with his father.” See id. at 1065 n.10
     (noting that the district court is entitled “to as-
     sess the credibility and weight of the evidence”).

   • Although defendant’s father is deceased and,
     thus, could not testify as to what he observed on
     the night of the incident, defendant testified that
     the room was dimly lit when his father walked in
     and that he and the victim pulled up the covers
     and stopped what they were doing when his fa-
     ther entered the room.




                           - 47 -
          • Defendant testified that he and the victim were
            laughing and drunk when they entered his par-
            ents’ house, and trial counsel testified that, if de-
            fendant’s father observed that the victim was
            drunk, “[t]hat would be hurtful to the case.”

          • Trial counsel also testified that she would have
            looked into defendant’s father’s criminal history
            and “definitely” would have considered that he
            had previously been convicted of aggravated rob-
            bery. She further testified that the fact defend-
            ant’s father had at least three felony convictions
            “very well could have been the reason [she]
            elected not to call him.”

          Based on this evidence, we discern no error in the dis-
      trict court’s conclusion that trial counsel investigated de-
      fendant’s father and made an informed decision not to call
      him as a witness at trial. See People v. Fleming, 781 P.2d
      1384, 1389 (Colo. 1989) (concluding the defendant failed to
      prove that his guilty pleas were involuntary where, alt-
      hough the district court judge could not remember specifi-
      cally advising the defendant regarding his guilty plea, “the
      record adequately reflect[ed] that [the judge] made a deter-
      mination, in each case, as to whether a defendant’s plea
      was voluntary”); People v. Gandiaga, 70 P.3d 523, 527
      (Colo. App. 2002) (concluding the defendant did not meet
      his burden to establish ineffective assistance where, alt-
      hough his attorneys “could not specifically recall” discuss-
      ing a particular option with him, “they felt certain they had
      done so”); see also Hooks v. Workman, 689 F.3d 1148, 1201
      (10th Cir. 2012) (concluding defense counsel’s decision not
      to subpoena a witness to testify did not constitute ineffec-
      tive assistance where the “testimony would have been of
      limited utility”).

         Because the record supports the district court’s find-
      ings, we will not disturb them. See Dunlap, 173 P.3d
      at 1063.

(Doc. 11-9 at 8-12.)




                                  - 48 -
      2. Discussion

   Mr. Everett is not entitled to relief on his ineffective assistance of
counsel claim under the “contrary to” clause of Section 2254(d)(1) be-
cause he does not identify any materially indistinguishable Supreme
Court decision that would compel a different result. See House, 527 F.3d
at 1018.

   Instead, Mr. Everett challenges the factual basis for the state appel-
late court’s ruling that Mr. Everett’s father was investigated, and that
defense counsel’s decision not to call Mr. Everett’s father as a witness
was based on a reasonable trial strategy. Although Mr. Everett disa-
grees with the appellate court’s factual determinations, this Court must
presume these findings are correct unless Mr. Everett rebuts the find-
ings with clear and convincing evidence. Mr. Everett does not meet this
standard, and the Court’s review of the record supports the appellate
court’s decision.

   Specifically, the record supports the determination that Mr. Ever-
ett’s father was investigated, including evidence that counsel asked her
investigator to interview Mr. Everett’s father, and the investigator tes-
tified that he was “100% sure” he tried to contact all the witnesses coun-
sel had asked him to contact. (State Court R., Trial Tr. 9/30/16 at 88-92,
95-99, 106-10; 1891-93, 200-10.) Mr. Everett’s argument that there was
no written record of the interview and that neither defense counsel nor
the investigator specifically recalled interviewing Mr. Everett’s father is
insufficient. See Sallahdin v. Mullin, 380 F.3d 1242, 1248, 1251 (10th
Cir. 2004) (explaining that evidence to overcome presumption of reason-
able professional assistance was lacking where counsel could not re-
member why he did not call expert on steroid use because petitioner and
not respondent bears the risk of counsel’s faulty memory or ambiguous



                                  - 49 -
testimony); Hammon v. Miller, 350 Fed. App’x 222, 227-28 (10th
Cir. 2009) (rejecting deficient performance allegation where counsel did
not specifically remember why he chose not to raise conflict issue on di-
rect appeal or why he considered the issue meritless because petitioner
bears brunt of counsel’s faulty memory and ambiguous testimony given
strong presumption of reasonable professional assistance and accompa-
nying evidentiary burden).

   Mr. Everett has therefore failed to demonstrate that the state court’s
decision was based on an unreasonable determination of the facts in
light of the evidence presented under Section 2254(d)(2). In short, this
claim does not survive the “doubly deferential” standard under Sec-
tion 2254. See Harmon, 936 F.3d at 1058 (“When assessing a state pris-
oner’s ineffective-assistance-of-counsel claims on habeas review, [fed-
eral courts] defer to the state court’s determination that counsel’s per-
formance was not deficient and, further, to the attorney’s decision in how
to best represent a client.”).

   Claim 10 does not merit relief under Section 2254(d).

   C. Claim 11

       1. State Court Proceedings

   As to Mr. Everett’s claim that counsel was ineffective in failing to
request a jury instruction explaining that Mr. Everett was charged with
one sexual assault under two alternative theories, the Court of Appeals
rejected the claim because Mr. Everett failed to prove prejudice:

           First, during closing argument, the prosecutor specifi-
       cally told the jury that it did not “charge two counts be-
       cause [it] thought sex happened twice or sexual assault
       happened twice,” explaining instead that “[i]t’s two differ-
       ent theories, if you will, on the same sexual assault.”



                                  - 50 -
          Second, the jury was instructed that the charges
      against defendant were not evidence and that, in determin-
      ing defendant’s guilt, defendant’s sentence “should not en-
      ter into [its] consideration at any time.” See People v. Bass,
      155 P.3d 547, 552 (Colo. App. 2006) (“Absent a showing to
      the contrary, we must presume that the jury understood
      and followed the trial court’s instructions.”).

         Third, by acquitting defendant of kidnapping, the jury
      demonstrated its ability to carefully weigh the evidence of
      each separate charge and to follow the instructions it was
      given. See People v. Bondsteel, 2015 COA 165, ¶ 53 (noting
      that where a defendant was acquitted of some charges but
      convicted of others, the “verdicts show that the jury was
      able to separate the facts and legal theories involved in
      each offense”), aff’d, 2019 CO 26.

          Because we discern no prejudice resulting from the al-
      leged instructional error in this case, we conclude trial
      counsel’s failure to seek such an instruction does not con-
      stitute ineffective assistance of counsel. See Osorio, 170
      P.3d at 800.

(Doc. 11-9 at 12-13.)

      2. Discussion

   Applying the deferential standards set out in Section 2254(d), the
Court must conclude that the state appellate court’s decision rejecting
Mr. Everett’s argument was not contrary to or an unreasonable applica-
tion of Strickland.

   In postconviction proceedings, the Colorado Court of Appeals as-
sumed that counsel was deficient in failing to request a jury instruction
based on People v. Lowe, 660 P.2d 1261, 1271 (Colo. 1983) (holding that
jury should be informed that defendant was being charged with one
crime under two alternative theories, and that verdict should indicate
which theory had been proved by the evidence), but found that the lack
of a Lowe instruction was not prejudicial to Mr. Everett. The Court of



                                  - 51 -
Appeals concluded that the prosecution informed the jury that there was
only one sex act; the jury was instructed that the charges against
Mr. Everett were not evidence; and the jury had acquitted Mr. Everett
on the kidnapping charge, which indicates the jury had in fact separated
out the facts and legal theories for the separate charges. (Doc. 11-9 at
13.)

   Mr. Everett has not persuaded the Court that the Court of Appeals
was unreasonable in concluding that there was no prejudice based on
the alleged instructional error. See Littlejohn v. Royal, 875 F.3d 548, 552
(10th Cir. 2017) (adopting similar approach—addressing only prejudice
prong of Strickland—in disposing of petitioner’s ineffective-assistance
claim). Mr. Everett offers nothing more than his conclusory allegation
that the “jury’s verdict determined that instead of guilty or not guilty,
there’s too many sex assault theories, we are confused, let’s convict on
both. He must be guilty of something.” (Doc. 22 at 59.) Conclusory alle-
gations without supporting factual averments are insufficient to support
a claim of ineffective assistance of counsel. United States v. Fisher, 38
F.3d 1144, 1147 (10th Cir. 1994).

   Mr. Everett simply did not demonstrate a reasonable probability
that, but for counsel’s allegedly unprofessional errors, the outcome of the
trial would have been different. The Court thus finds that this ineffec-
tive-assistance-of-counsel claim fails because the state appellate court’s
decision was not contrary to or an unreasonable application of estab-
lished federal law, nor did it result in a decision based on an unreason-
able determination of the facts in light of the evidence presented in the
state court proceeding.

   Claim 11 does not merit relief under Section 2254(d).




                                    - 52 -
XI.     Claim 12: Denial of Ineffective Assistance of Counsel
        Motion

      Mr. Everett contends that the state courts erred in denying his post-
conviction motion alleging ineffective assistance of trial and appellate
counsel. (Doc. 1 at 10.) He challenges the postconviction court’s conclu-
sion that he did not satisfy the Strickland standard in establishing inef-
fective assistance of counsel as to his claims regarding counsel’s failure
to investigate his father and failure to seek a jury instruction on alter-
native theories. (Doc. 22 at 60-67.) He also challenges the postconviction
court’s conclusion that his appellate counsel’s failure to raise the in-
structional error on direct appeal did not result in prejudice. (Id. at 64.)

      The Court has addressed Mr. Everett’s ineffective assistance of trial
counsel claims above. With respect to Mr. Everett’s ineffective assis-
tance of appellate counsel claim, the Court finds that Mr. Everett does
not establish he is entitled to habeas relief.

      A. State Court Proceedings

      The Court of Appeals rejected Mr. Everett’s claim that he received
ineffective assistance of counsel because appellate counsel failed to raise
the instructional error on direct appeal. The Court of Appeals reasoned:

            Likewise, we agree with the district court that defend-
         ant has not established prejudice resulting from appellate
         counsel’s failure to raise instructional error on direct ap-
         peal. Defendant argues appellate counsel should have
         sought a new trial based on the holding in Lowe, because
         the jury was not instructed that only one offense was
         charged. However, the remedy provided by the supreme
         court in Lowe is precisely the remedy defendant received
         on direct appeal—that is, merger of the two convictions.
         See 660 P.2d at 1272 (vacating the defendant’s two convic-
         tions and remanding to the district court to enter a convic-
         tion on a single offense).



                                    - 53 -
          Moreover, we have already determined that any in-
      structional error did not result in prejudice in this case.
      Thus, defendant has not established a reasonable probabil-
      ity that, but for appellate counsel’s failure to raise that er-
      ror, the result of the proceeding would have been different.
      See Hagos v. People, 2012 CO 63, ¶ 13.

(Doc. 11-9 at 14-15.)

   B. Discussion

   Strickland is the clearly established federal law applicable to an in-
effective assistance of appellate counsel claim. See Smith v. Robbins, 528
U.S. 259, 285 (2000) (holding that “the proper standard for evaluating
[a] claim that appellate counsel was ineffective . . . is that enunciated in
Strickland”). In the context of an ineffective assistance of appellate
counsel claim, the prejudice prong of Strickland requires the defendant
to “show reasonable probability that, but for his counsel’s unreasonable
failure to” raise a particular nonfrivolous issue, “he would have pre-
vailed on his appeal.” Id.

   Mr. Everett fails to demonstrate that he is entitled to relief under the
“contrary to” clause of Section 2254(d)(1). The state court identified the
correct legal standard by applying Strickland, and Mr. Everett does not
cite any contradictory governing law regarding ineffective assistance of
counsel set forth in Supreme Court cases or any materially indistin-
guishable Supreme Court decision that would compel a different result.
See House, 527 F.3d at 1018.

   Further, the appellate court’s decision denying Mr. Everett’s ineffec-
tive assistance of appellate counsel claim comported with Strickland.
Mr. Everett would not have prevailed on a claim challenging the jury
instructions unless the error was prejudicial, and the Court of Appeals
found that Mr. Everett was not prejudiced by any instructional error.



                                   - 54 -
Mr. Everett’s two convictions, moreover, were merged—one conviction
was vacated and one conviction remained—which is the remedy estab-
lished in Lowe. Mr. Everett has thus failed to demonstrate that a con-
stitutional challenge to the jury instructions on direct appeal would have
succeeded. See Jackson v. Shanks, 143 F.3d 1313, 1321 (10th Cir. 1998)
(“Absent counsel’s omission of an obvious winner on appeal, we are not
inclined to second-guess appellate counsel’s decision to eliminate argu-
able but weak claims.” (citing United States v. Cook, 45 F.3d 388, 394-95
(10th Cir. 1995))); see also Smith, 528 U.S. at 288 (citing Gray v. Greer,
800 F.2d 644, 646 (7th Cir. 1986) (“Generally, only when ignored issues
are clearly stronger than those presented, will the presumption of effec-
tive assistance of counsel be overcome.”)). Mr. Everett therefore cannot
demonstrate that the state appellate court’s resolution of his ineffective
assistance of appellate counsel claim was an unreasonable application
of federal law.

   Accordingly, Mr. Everett is not entitled to relief for Claim 12.

                             CONCLUSION

   It is ORDERED that:

   The Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C.
§ 2254 (Doc. 1) is DENIED;

   Mr. Everett’s Motion for Appointment of Volunteer Counsel (Doc. 17)
and Motion for Status of Case (Doc. 23) are DENIED AS MOOT; and

   This case is DISMISSED WITH PREJUDICE.




                                  - 55 -
   It is FURTHER ORDERED that there is no basis on which to issue
a certificate of appealability pursuant to 28 U.S.C. § 2253(c).

DATED: June 24, 2021                       BY THE COURT:




                                           Hon. Daniel D. Domenico




                                  - 56 -
